Walker, J. We are asked to reverse this judgment because it is alleged the verdict of the jury is against the weight of evidence. The witnesses estimated the damages from nothing to twelve hundred dollars. Those fixing it at the ■ highest estimate were farmers, and those fixing it at the lowest amount were persons engaged in other pursuits. None of the witnesses who were farmers estimated the damage to this farm at even as low a sum as that found by the jury. There were four farmers who estimated the damage at more than the jury gave, and they stand wholly unimpeached. From their occupation they had a better opportunity of estimating the injury and inconvenience occasioned to this farm by the construction of this road, than mechanics or persons engaged in other pursuits. And in such a conflict, the jury were justified in giving the preference to their testimony, and having done so, we do not feel authorized or even inclined to find fault with the conclusion at which they have arrived. And we are therefore of the opinion that the judgment of the Circuit Court should be affirmed. Judgment affirmed.